     Case 6:13-cr-06006-EAW-JWF Document 323 Filed 05/26/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

             v.                                        ORDER

SHAWNTA BROWN,                                         6:13-CR-06006 EAW

                    Defendant.


      Pending before the Court is a motion filed by defendant Shawnta Brown (hereinafter

“Defendant”) asking “to be release[d] home till this COVID-19 is over,” which the Court

interprets as a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(Dkt. 320). 1 The Government opposes Defendant’s motion. (Dkt. 322).

      The compassionate release statute, as amended by the First Step Act, provides as

follows:

      The court may not modify a term of imprisonment once it has been imposed
      except that . . . the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant’s facility, whichever
      is earlier, may reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that does not
      exceed the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that they are


1
       To the extent that Defendant is asking the Court to grant him temporary release
during the COVID-19 pandemic, the Court lacks the authority to do so. In other words,
the Court’s authority under § 3582(c)(1)(A) is limited to permanently reducing
Defendant’s sentence—it may not grant a temporary release from custody of the Bureau of
Prisons. See United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL 1700032, at *3-
4 (S.D.N.Y. Apr. 8, 2020).
                                           -1-
     Case 6:13-cr-06006-EAW-JWF Document 323 Filed 05/26/20 Page 2 of 3




       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction[.]

18 U.S.C. § 3582(c)(1)(A) (emphasis added).              This Court has concluded that

§ 3582(c)(1)(A)’s exhaustion requirement is a claim-processing rule, not a jurisdictional

prerequisite, but its exhaustion requirements are nonetheless mandatory and may not be

excused by the Court except under limited circumstances. See United States v. McIndoo,

__ F. Supp. 3d __, 2020 WL 2201970, at *5-9 (W.D.N.Y. May 6, 2020); United States v.

Wen, No. 6:17-CV-06173, __ F. Supp. 3d __, 2020 WL 1845104, at *4-7 (W.D.N.Y. Apr.

13, 2020). One such limited exception is where the Government waives the exhaustion

requirement, as it has done in other cases, both within and outside this Circuit, including

in this District. See, e.g., United States v. Pinkerton, No. 15-cr-30045, 2020 WL 2083968,

at *1 (C.D. Ill. Apr. 30, 2020); United States v. Park, No. 16 cr. 473 (RA), Dkt. 73 at 3

(S.D.N.Y. Apr. 24, 2020); United States v. Thorson, No. 5:16-CR-00017-TBR, 2020 WL

1978385, at *2 (W.D. Ky. Apr. 24, 2020); United States v. Gileno, No. 3:19-CR-161-

(VAB)-1, 2020 WL 1916773, at *5 (D. Conn. Apr. 20, 2020); United States v. Jason

Haynes, Case No. 6:18-CR-6015, Dkt. 271 at 1 (W.D.N.Y. Apr. 14, 2020); United States

v. Knox, No. 15-cr-445 (PAE), Dkt. 1088 at 1 (S.D.N.Y. Apr. 10, 2020); United States v.

Gentille, No. 19-cr-590 (KPF), Dkt. 34 at 8 (S.D.N.Y. Apr. 9, 2020); United States v.

Jasper, No. 18 Cr. 390 (PAE), Dkt. 441 at 2 (S.D.N.Y. Apr. 6, 2020); United States v.

Jespen, No. 19-cr-73 (VLB), Dkt. 41 at 1 (D. Conn. Apr. 1, 2020); United States v. Marin,

No. 15-cr-252-8 PKC, Dkt. 1326 (E.D.N.Y. Mar. 30, 2020); United States v. Powell, No.

94-cr-316 (ESH), Dkt. 98 at 1 (D.D.C. Mar. 28, 2020); Notice of Joint Submission by USA,


                                            -2-
     Case 6:13-cr-06006-EAW-JWF Document 323 Filed 05/26/20 Page 3 of 3




United States v. Doostdar, No. 18-cr-255 (PLF), Dkt. 129 at 2 n.1 (D.D.C. Apr. 3, 2020).

However, in this case, the Government contends that it would be “imprudent” to prevent

the Bureau of Prisons from considering Defendant’s request. (Dkt. 322 at 3).

         The record before the Court establishes that Defendant has failed to comply with

the administrative exhaustion requirements and submit a request for release, in the first

instance, to the warden of the facility where he is housed. To be clear, the Court is not

suggesting that it agrees with the Government’s contention that mandating a 30-day

waiting period in the face of this pandemic is prudent—indeed, as far as the Court is

concerned, it is not. However, the Court cannot disregard the statutory language, and the

Government has not waived compliance. Therefore, Defendant’s motion (Dkt. 320) is

denied without prejudice. Defendant must first file a request for compassionate release

with the warden of the facility where he is housed—after thirty (30) days he may then seek

judicial intervention regardless of whether he has received a response from the warden or

otherwise exhausted his administrative remedies. In any subsequent motion, Defendant

should provide proof of compliance with the statutory administrative exhaustion

requirements.


         SO ORDERED.


                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:          May 26, 2020
                Rochester, New York



                                           -3-
